Judgment, Supreme Court, New York County (Ira Beal, J.), rendered May 15, 2000, convicting defendant, after a jury trial, of auto stripping in the second degree, criminal mischief in the fourth degree and possession of burglar’s tools, and sentencing him, as a second felony offender, to concurrent terms of 2 to 4 years, one year and one year, respectively, unanimously affirmed.
The record establishes that the basis for the court’s denial of defendant’s application made pursuant to Batson v Kentucky (476 US 79) was defendant’s failure to establish that the prosecutor’s proffered explanation for challenging the venireperson at issue was pretextual. The court implicitly accepted the prosecutor’s observation that, through her demeanor, the venireperson exhibited an unfavorable attitude toward the prosecution (see, People v Barnes, 261 AD2d 281, lv denied 93 NY2d 1014). We find that this explanation was not pretextual (see, People v Hernandez, 75 NY2d 350, affd 500 US 352). Concur — Tom, J. P., Andrias, Rubin, Buckley and Friedman, JJ.